In an action against the City of New York and the owner of adjacent property to recover damages for personal injuries sustained in a fall upon a two-level sidewalk, judgment dismissing the complaint as against the property owner upon the verdict of the jury, and dismissing the complaint as against the city *784upon the direction of the trial court setting aside the verdict against the city, unanimously affirmed, with costs. In our opinion no negligence upon the part of respondents was established on the trial, and there was no error upon the trial affecting a substantial right of appellant. Present — Nolan, P. J., Carswell, Sneed, Wenzel and MacCrate, JJ. [See post, p. 950.]